              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00105-MR


JOHN DOE,                        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )
                                 )               MEMORANDUM OF
                                 )               DECISION AND ORDER
LEES-McRAE COLLEGE, et al.,      )
                                 )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court on the “Plaintiff’s Renewed Motion

to File Declaration and Exhibits Under Seal” [Doc. 39].

      The Court previously denied the Plaintiff’s motion to file under seal

without prejudice, finding that the Plaintiff had failed to comply with Local

Civil Rule 7.1. [Doc. 37]. The Plaintiff now renews his motion to file under

seal a declaration and supporting exhibits in support of his Motion for a

Preliminary Injunction. [Doc. 39].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749 F.3d
246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)). The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The Plaintiff filed the

Renewed Motion to Seal on April 12, 2021, and it has been accessible to the




                                      2
public through the Court’s electronic case filing system since that time.1 The

Plaintiff's motion to seal, however, fails to demonstrate any interest

compelling enough to overcome the presumptive right of public access to

this civil action, under either the First Amendment or the common law. The

Plaintiff’s only argument appears to be that the documents should be sealed

because the Plaintiff is requesting to proceed under the pseudonym “John

Doe.” The Court has denied the Plaintiff’s Motion to Proceed Anonymously,

so the documents do not need to be sealed to shield the Plaintiff’s identity.

      The Court also notes, with some concern, that the Plaintiff’s filing

includes the statement of the Plaintiff’s father that the Plaintiff “is completely

unaware of the problem” that is the subject of the underlying Motion for a

Preliminary Injunction. [Doc. 33-1 at 4]. To the extent that this request to

seal is intended for the purpose of keeping information from the Plaintiff, this

request is denied. The Court questions of the propriety of such actions.

      The Plaintiff has also filed under seal certain documents attached to

his Reply regarding the Motion for a Preliminary Injunction. [Doc. 45]. As to

these documents, however, there is no motion to seal pending. As the




1 The Plaintiff’s Motion to Proceed Anonymously, which is referenced in the Plaintiff’s
renewed Motion to Seal, was also filed on April 12, 2021, and has been accessible to the
public since that time. [Doc. 38]. The Motion to Proceed Anonymously is addressed in a
separate Order entered contemporaneously herewith.
                                           3
Plaintiff has previously been reminded, for a document to remain under seal

the party requesting the seal must comply with Local Civil Rule 6.1. Personal

identifiers, such as home addresses or Social Security numbers, may simply

be redacted from an exhibit without a motion and an unredacted version

being filed under seal. See Administrative Procedures Governing Filing and

Service by Electronic Means, at 29-31 (W.D.N.C. rev. Jan. 1, 2018),

available at the Court's website at: https://www.ncwd.uscourts.gov/court-

info/local-rules-and-orders/general-orders?page=2. These exhibits will be

unsealed in seven (7) days unless the Plaintiff files an appropriate motion to

seal. The Plaintiff may also file redacted versions of these exhibits where

appropriate.

      In sum, the Plaintiff has failed to articulate compelling interests that

outweigh the strong presumption of public access to these documents.

Accordingly, the Plaintiff’s motion to seal is denied.

                                   ORDER

      IT IS, THEREFORE, ORDERED, that Plaintiff’s Renewed Motion to

File Declaration and Exhibits Under Seal [Doc. 39] is DENIED.

      IT IS FURTHER ORDERED that the Plaintiff has seven (7) days to file

a motion to seal or to redact the exhibits supporting his reply to the

Defendant’s response opposing the preliminary injunction [Doc. 45].


                                       4
IT IS SO ORDERED.
              Signed: June 29, 2021




                                  5
